 
 
I 
108th CONGRESS 2d Session 
H. R. 5431 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2004 
Mr. Pallone introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Oil Pollution Act of 1990 to prevent oil spills and increase liability limits, and for other purposes. 
 
 
1.Short title This Act may be cited as the Oil Spill Prevention and Liability Act of 2004. 
2.Definition of responsible partySection 1001(32) of the Oil Pollution Act of 1990 (33 U.S.C. 2701(32)) is amended by striking subparagraph (A) and inserting the following: 
 
(A)Vessels 
(i)In generalIn the case of a vessel other than a single-hull tank vessel, any person that owns, operates, or demise charters the vessel. 
(ii)Single-hull tank vesselsIn the case of a single-hull tank vessel, any person that— 
(I)owns, operates, or demise charters the vessel; or 
(II)by contract or agreement, through an agent, or otherwise, arranges for the shipment in a single-hull tank vessel of oil owned or possessed by the person or any other person. . 
3.Limits on liability 
(a)Increase in liability limitsSection 1004(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended— 
(1)in paragraph (1)— 
(A)by striking for a tank vessel, the greater of— and inserting for a double-hull tank vessel, after December 31, 2004, the greater of—; 
(B)in subparagraph (A), by striking $1,200 and inserting $2,400; and 
(C)in subparagraph (B)— 
(i)in clause (i), by striking $10,000,000 and inserting $20,000,000; and 
(ii)in clause (ii), by striking $2,000,000 and inserting $4,000,000; 
(2)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; 
(3)by inserting after paragraph (1) the following: 
 
(2)for a single-hull tank vessel— 
(A)during the period beginning January 1, 2005, and ending December 31, 2005, the greater of— 
(i)$2,400 per gross ton; or 
(ii)(I) in the case of a vessel of greater than 3,000 gross tons, $20,000,000; or 
(II)in the case of a vessel of 3,000 gross tons or less, $4,000,000; 
(B)during the period beginning January 1, 2006, and ending December 31, 2006, the greater of— 
(i)$3,600 per gross ton; or 
(ii)(I) in the case of a vessel of greater than 3,000 gross tons, $30,000,000; or 
(II)in the case of a vessel of 3,000 gross tons or less, $6,000,000; 
(C)during the period beginning January 1, 2007, and ending December 31, 2007, the greater of— 
(i)$4,800 per gross ton; or 
(ii)(I) in the case of a vessel of greater than 3,000 gross tons, $40,000,000; or 
(II)in the case of a vessel of 3,000 gross tons or less, $8,000,000; 
(D)during the period beginning January 1, 2008, and ending December 31, 2008, the greater of— 
(i)$6,000 per gross ton; or 
(ii)(I) in the case of a vessel of greater than 3,000 gross tons, $50,000,000; or 
(II)in the case of a vessel of 3,000 gross tons or less, $10,000,000; 
(E)during the period beginning January 1, 2009, and ending December 31, 2009, the greater of— 
(i)$7,200 per gross ton; or 
(ii)(I) in the case of a vessel of greater than 3,000 gross tons, $60,000,000; or 
(II)in the case of a vessel of 3,000 gross tons or less, $12,000,000; and 
(F)after December 31, 2009, the maximum amount permitted under the Constitution; ; 
(4)in paragraph (3) (as redesignated by paragraph (2))— 
(A)by striking $600 and inserting $1,200; and 
(B)by striking $500,000 and inserting $1,000,000; 
(5)in paragraph (4) (as redesignated by paragraph (2)), by striking $75,000,000 and inserting $150,000,000; and 
(6)in paragraph (5) (as redesignated by paragraph (2)), by striking $350,000,000 and inserting $700,000,000. 
(b)Adjustment of liability limitsSection 1004(d) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(d)) is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Deepwater ports and associated vesselsThe Secretary may establish a limit of liability of less than $700,000,000, but not less than $100,000,000, for the transportation of oil by vessel to deepwater ports (as defined in section 3 of the Deepwater Port Act of 1974 (33 U.S.C. 1502). ; and 
(2)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively. 
(c)Adjustment for inflationParagraph (2) of section 1004(d) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(d)) (as redesignated by subsection (b)(2)) is amended— 
(1)by striking The President and inserting The Secretary of the department in which the Coast Guard is located, in consultation with the Administrator of the Environmental Protection Agency and the Secretary of the Interior,; and 
(2)by striking significant. 
4.Carriage of liquid bulk dangerous cargoes 
(a)Conditions for entry to ports in the United StatesSection 9 of the Ports and Waterways Safety Act (33 U.S.C. 1228) is amended by adding at the end the following: 
 
(c)Risk of severe harmNot later than January 1, 2006, the Secretary of the department in which the Coast Guard is located shall promulgate regulations under which the owner or operator of a port on the navigable waters of the United States may, after December 31, 2009, place restrictions on the entry into port of a tank vessel shipment presenting a risk of severe harm to the port or port region. . 
(b)Inspection and examinationSection 3714(a) of title 46, United States Code, is amended by adding at the end the following: 
 
(6)In addition to the inspections required under paragraphs (1) and (2), each single-hull tank vessel that is more than 15 years of age shall undergo an annual inspection in accordance with the Condition Assessment Scheme of the Marine Environment Protection Committee of the International Maritime Organization, adopted by Resolution 94(46) on April 27, 2001, as determined in accordance with regulations promulgated by the Secretary. . 
5.Study 
(a)AdministrationThe Commandant of the Coast Guard shall offer to enter into a contract with the National Academy of Sciences to conduct a study to assess the total economic cost of oil spills, and the types of costs resulting from oil spills, in the United States. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to Congress a report describing the results of the study. 
6.Effective date 
This Act and the amendments made by this Act take effect on January 1, 2005. 
 
